Citation Nr: 0509976	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected generalized anxiety disorder (GAD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected headaches.  

3.  Entitlement to an effective date earlier than June 13, 
2001 for the grant of service connection for headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from February 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from A June 2004 rating decisions of the RO, which granted 
service connection and assigned a 10 percent rating for 
headaches and assigned an increased rating of 30 percent for 
the already service-connected GAD.  

Regarding the former, the veteran is contesting the initial 
rating.  Regarding the latter, the appeal continues because, 
although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran has also expressed dissatisfaction with the 
effective date assigned for the grant of service connection 
for headaches.  

In July 2003, the veteran testified at a personal hearing at 
the RO.  

The issues of an increased rating for the service-connected 
headaches and an earlier effective date for the grant of 
service connection for headaches are addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected GAD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected GAD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 
including Diagnostic Code 9400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by the December 2002 and July 2004 letters, the May 
2002 and September 2004 Statements of the Case, and the June 
2004 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent the action taken hereinbelow is favorable to 
the veteran, further action in this regard is not indicated.  


Factual Background 

By August 1990 rating decision, the RO granted service 
connection for GAD to and assigned a 10 percent evaluation.  

In June 2001, the veteran filed a claim for increase of his 
GAD rating and a claim of service connection for headaches.  
Other issues raised in June 2001 are not on appeal herein.  

On August 2001 fee-basis medical examination, the veteran 
indicated that he suffered from headaches since service when 
a bus in which he was traveling flipped over several times.  
He complained of "shooting head pain" and asserted that he 
was unable to fully eliminate his headaches.  

The veteran further stated that he worked for the Postal 
Service on a full-time basis and was able to do all of the 
activities of daily living.  The examiner opined that the 
veteran's headaches could have been related to service.  

In July 2002, the veteran underwent a magnetic resonance 
imaging (MRI) of the brain.  The MRI revealed no acute 
territorial infract within the brain.  A few scattered sulci 
of chronic ischemia or gliosis involving the periventricular 
white matter and the vicinity of the anterior limb of the 
left internal capsule were noted.  The radiologist observed 
possible tiny lacunae in the left basal ganglia.  There were 
no space occupying mass lesions.  There was chronic 
inflammatory paranasal sinus disease.  

A December 2002 neurologic examination reflected post-
traumatic headaches and atypical facial pain.  The 
approximate date of onset was said to have been in 1966 while 
the veteran was in service.  The headaches were episodic and 
indefinite.  The examiner noted intermittent periods of 
incapacity lasting less than 24 hours.  

On December 2002 fee-basis psychiatric examination, the 
veteran assessed his headache pain as a five in severity on a 
scale of one to ten.  Psychiatrically, the veteran complained 
of having restlessness, easy fatigability, low energy, loss 
of interest in previously enjoyed activities, guilt, 
worthlessness, difficulty concentrating, irritability, muscle 
tension and insomnia.  

The veteran reported having flashbacks to the accident in 
service that caused his headaches, an exaggerated startle 
response, hypervigilance and a pervasive sense of doom.  He 
admitted to having chronic low moods and past suicidal 
ideation but no plan to inflict self harm.  

Objectively, the examiner indicated that the veteran was 
neatly groomed, appropriately dressed and cooperative.  His 
speech was normal in rate and volume and was coherent without 
pressure or perseveration.  

The veteran's associations were normal without flight of 
ideas, loosening, paranoia or delusions.  There was no 
evidence of hallucinations.  The veteran's attention was 
good, but his concentration was poor.  His fund of knowledge 
was broad.  Calculation, naming, and repetition were intact.  
Long-term memory was good, but short-term memory was 
impaired.  

The veteran was oriented in all three spheres.  The veteran's 
mood was anxious and depressed.  There was no suicidal or 
homicidal ideation.  There was no evidence of panic attacks 
or of obsessive or compulsive symptoms.  There were no 
problems with impulse control.  

The examiner noted that the veteran's psychiatric symptoms 
had worsened in recent years.  The examiner opined that the 
veteran was not a danger to himself or others.  He was 
capable of performing the activities of daily living and had 
no difficulty establishing and maintaining effective work and 
social relationships.  The diagnosis was that of GAD, late-
onset post-traumatic stress disability and dysthymia.  The 
examiner assigned a global assessment of function (GAF) score 
of 55.  

At his July 2003 hearing, the veteran testified that he 
distributed mail for the Postal Service.  He stated that he 
used sleeping pills and had constant headaches.  The 
veteran's wife testified that she and the veteran had been 
married for 34 years and that the veteran had had headaches 
since service.  She indicated that the veteran would take 
analgesics in order to prevent severe headaches.  

The veteran testified that his headaches were approximately a 
five in severity on a scale of one to ten, but that headaches 
were always present.  Severe headaches would last several 
hours.  

Regarding work, the veteran indicated that he interacted with 
two or three colleagues.  Due to is age, he had to "push 
himself" to go to work but was able to manage nonetheless.  
He stated that he was "a quiet guy," and he and his wife 
did not fight.  The veteran further indicated that he missed 
no more than six or seven days of work a year in order to go 
to VA medical appointments.  

On October 2003 VA psychiatric examination, the veteran 
reported that he continued to work for the Postal Service.  
He was taking psychotropic medication.  He indicated that he 
was unable to take the steps necessary for career 
advancement.  He stayed busy in order to cope with his 
anxiety and depression symptoms.  He also stated that he did 
not stay home from work for fear of losing his job.  

The veteran complained of agitation, shortness of breath, 
chest pain and muscle tension.  He had difficulty learning 
new tasks but did not know whether this was due to anxiety or 
to his head trauma or medication.  He stated that he could 
not sleep without sleeping pills.  He reported irritability, 
agitation and poor self-esteem.  He was able to stay on an 
even keel due to his relationship with his wife.  

On mental status examination, the veteran was cooperative, 
but his tone was sad.  He spoke softly, but his speech was 
hesitant.  He denied suicidality or homicidality.  Insight 
was minimal.  The examiner diagnosed anxiety with depressive 
features, anxiety disorder due to a medical condition, and 
anxiety disorder with post-traumatic features due to his 
accident inn service.  The examiner assigned a GAF score of 
55.  

On October 2003 VA neurologic examination, the veteran 
complained of constant headaches and indicated that without 
medication, he would suffer from shooting pain.  There was no 
nausea or vomiting associated with the headaches.  The 
veteran described the headache pain as a five on a scale of 
one to ten and as a seven without medication.  Flare-ups 
included pain, fatigue, and functional loss but no weakness.  

The examiner noted an indentation in the head that was 
consistent with a concussion and opined that the veteran's 
headaches were clearly associated with head trauma in 
service.  

By June 2004 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected GAD and 
granted service connection and assigned a 10 percent rating 
for headaches.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


GAD

The veteran's service-connected GAD has been rated 30 percent 
disabling by the RO under the provisions of Diagnostic Code 
9400.  38 C.F.R. § 4.130.  Under this regulatory provision, 
psychiatric disorders are rated as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400.  

The GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Under the criteria outlined above, the Board finds that the 
service-connected GAD is shown to be productive of a 
disability picture that the more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

The veteran exhibits little insight into his condition and 
has short-term memory impairment, persistent anxiety, 
anhedonia and disturbance of motivation and mood to which the 
veteran attributes his lack of advancement at work.  Such 
symptoms along with the GAF score of 55, representing 
moderate symptomatology, are consistent with the criteria for 
a 50 percent evaluation.  Id.  

The service-connected disability, given the veteran's 
assertions of some related occupation disablement, is shown 
to be productive manifestations that can be said to be more 
nearly consistent with a level of occupational and social 
impairment that reflects reduced reliability and productivity 
and difficulty in establishing effective work and social 
relationships.  

A 70 percent disability evaluation, however, is not for 
application in this case.  Id.  The veteran is able to 
maintain full-time employment, and there is no evidence of 
any history of unemployment.  Significantly, the veteran can 
maintain effective relationships as is demonstrated by an 
apparent reliance on his wife to whom he has been married for 
well over three decades.  He has friendly relations with 
colleagues as well.  

The record, in fact, contains no suggestion of interpersonal 
conflict or difficulty with relationships.  The veteran's 
speech is normal and coherent, has no obsessions or 
compulsions, and has consistently been assessed as able to 
perform the activities of daily living.  Furthermore, he has 
not displayed violent behavior or other uncontrolled 
impulsive behavior.  

Thus, although there is a remote history of suicidal ideation 
without an actual plan and relatively consistent symptoms of 
anxiety, the veteran does not meet the criteria necessary for 
a rating higher than now assigned 50 percent under applicable 
rating criteria.  Id.  



ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected GAD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

In his October 2004 Notice of Disagreement, the veteran 
expressed disagreement with the effective date earlier than 
June 13, 2001 for the grant of service connection for 
headaches.  The veteran also has asserted that there was 
clear and unmistakable error (CUE) with a prior unnamed 
rating decision.  

In its September 2004 Statement of the Case, the RO addressed 
the matter of CUE under 38 C.F.R. § 3.105 but neglected to 
discuss the matter of an earlier effective date more fully.  

The RO also failed to provide the law and regulations 
pertinent to earlier effective dates.  

The Board also will defer further action referable to the 
claim for an increased rating for the service-connected 
headaches pending completion of the development requested 
hereinbelow.  

The case is REMANDED for the following action:

The RO should issue a Supplemental 
Statement of the Case regarding the issue 
of an effective date prior to June 13, 
2001 for the grant of service connection 
for headaches that contains all of the 
law and regulations pertinent to earlier 
effective dates.  The veteran should be 
appropriately notified and given the 
opportunity to respond to the 
Supplemental Statement of the Case 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran need take no action unless otherwise notified.  
VA will notify the veteran if further action is required on 
his part.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


